DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 18-21, 23-30, 32-39, 41-46, 52 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a medico-technical measuring device, a method for producing and a method for measuring a property of a fluid by the medico-technical measuring device for measuring a property of a fluid comprising a sensor unit comprising: an abutting section engaging an outer sleeve surface of a wall of a line, a radial section extending from the abutting section and disposed in a radial cavity of the line, a sensor has a sensing surface defining an outer end of the radial section, the radial section having a radial extension dimension from the abutting section to the outer end that is less than the wall thickness of the line such that sensing surface is disposed in the radial cavity between the inner and outer surface of the wall. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 12/28/2021.
The best prior arts of record: Recinella et al (Pub. No. 2010/0114063) teaches a monitoring gauge positioned partially in a cavity of a hub, the monitoring gauge comprises a pressure transducer that can be used to sense the pressure in the lumens of the extension tube; but does not teach that a sensor has a sensing surface defining an outer end of the radial section, the radial section having a radial extension dimension from the abutting section to the outer end that is less than the wall thickness of the line such that sensing surface is disposed in the radial cavity between the inner and outer surface of the wall.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 18-21, 23-30, 32-39, 41-46, 52, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 12/28/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Tran M. Tran/Examiner, Art Unit 2855